PER CURIAM.
The trial court summarily denied appellant’s motion for post-conviction relief filed *32pursuant to rule 3.850, Florida Rules of Criminal Procedure, but failed to attach those portions of the record conclusively showing that he is entitled to no relief. We are unable to ascertain whether appellant is presently incarcerated for the offense from which appellant seeks relief. Additionally, the facts underlying this appeal may entitle appellant to relief under Wall v. State, 525 So.2d 486 (Fla. 1st DCA 1988), and the trial court’s order fails to disclose whether the trial court considered Wall when it determined appellant’s motion to be untimely filed.
Accordingly, we reverse and remand this cause to the trial court for an evidentiary hearing or for attachment of those parts of the record showing that appellant is not entitled to relief. See Taylor v. State, 583 So.2d 823 (Fla. 4th DCA 1991); Gentry v. State, 464 So.2d 659 (Fla. 4th DCA 1985).
REVERSED and REMANDED.
DELL, C.J., and GUNTHER and FARMER, JJ., concur.